Citation Nr: 1004180	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-19 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1954 to 
December 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for bilateral hearing 
loss.

In December 2009, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.  The Board notes 
that during the course of the hearing, the Veteran's 
representative requested that the case be advanced on the 
docket based on the Veteran's age.  The Veteran is currently 
74 years old, and does not meet the criteria for advancement 
on the docket at this time.  See 38 C.F.R. § 20.900(c) (2009) 
(advanced age is defined as 75 or more years of age).  As the 
claim is currently being addressed by the Board, his request 
is moot.  However, the Veteran is not precluded from 
requesting advancement of his case on the docket before the 
Board once he reaches 75 years of age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

The Veteran contends that he is entitled service connection 
for his current bilateral hearing loss.  He asserts that his 
current hearing loss is due to noise exposure from working 
with explosives during active service.  He has related that 
he was provided with very poor hearing protection and that he 
was told that he had a hearing problem by members of his 
family before and after his discharge from active service. 

The Veteran avers that he sought treatment for his ears 
several times during active service.  During the September 
1956 separation examination, the results of the whispered 
voice test were 15/15 in both ears and the ears were 
evaluated as normal.  The National Personnel Records Center 
(NPRC) confirmed in May 2005 that the Veteran's service 
treatment records were destroyed in the fire of 1973 and that 
there are no SGO records.  It was noted that if the Veteran 
was treated and necessary information could be supplied the 
RO should use "M05" for the request.  The Board notes that 
the Veteran did not complete the form NA 13055 provided to 
him in August 2005.  Subsequently, he has reported receiving 
treatment for his ears while stationed at Fort Carson, 
Colorado while with the 10th Eng. Bn C.  In later 
correspondence he reported medical visits while at Fort 
Benning.  The Veteran should again be asked to provide dates 
of specific treatment for his ears while in service and the 
facilities where such treatment was provided.  If the Veteran 
responds with sufficient information, a request for the 
clinical records should be made.

The Veteran was afforded a VA examination in February 2006; 
it appears that his claims file was not available for review.  
The Veteran reported a history of noise exposure in the 
military.  The examiner noted that the Veteran was in the 
airborne division and had a sharpshooter medal, and indicated 
that hearing protection was reportedly used.  The Veteran 
also related that he had occupational noise exposure working 
at Atlantic Steel from 1971 to 1998, where hearing loss was 
identified in 1974.  The examiner also noted that the Veteran 
said he worked at a Lockheed plant for 8 years where he wore 
hearing protection.  The Veteran denied any recreational 
noise exposure.  A comprehensive audiological assessment was 
performed, which included pure tone thresholds and speech 
recognition audiological testing, and the results revealed 
moderate sensorineural hearing loss in the right ear and 
moderately severe sensorineural hearing loss in the left ear.  
The examining audiologist concluded that based on the 
available evidence, he could not resolve the issue of whether 
the Veteran's hearing loss is due to in-service noise 
exposure without resort to mere speculation.  The examiner 
did not provide a rationale for the conclusion.

In December 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge that after 
discharge from active service, he worked at Lockheed for 
approximately eight years.  He denied direct exposure to loud 
noise while working there and said that his position involved 
using a basic hand drill.  He also stated that subsequent to 
working a Lockheed, he worked at Atlantic Steel as a 
messenger driving a small van, where he was not exposed to 
noise.  He also denied any recreational noise exposure. 

The Veteran also submitted information suggesting that he 
applied for Social Security Administration (SSA) disability 
benefits in 1996.  He should be asked to advise VA whether he 
applied for and received benefits due to his hearing loss.  
If he responds that he received SSA disability benefits 
because of hearing loss, the records from SSA should be 
requested.

In March 2005, the Veteran submitted an Authorization and 
Consent to Release Information to the VA with regards to 
bilateral hearing loss for Atlantic Steel in Atlanta, 
Georgia.  As mentioned above, the Veteran reported to the 
February 2006 VA audiologist that hearing loss was identified 
while working there in 1974. However, it does not appear that 
any attempt was made to obtain such records.  Such clinical 
records should be requested.  

In light of the above, in order to adequately address the 
claim, the Board finds that the Veteran should be afforded 
another VA examination in an attempt to obtain an opinion as 
to whether it is more likely, less likely, or at least as 
likely as not that the Veteran's current hearing loss is 
related to noise exposure during service.  

Ongoing medical records should also be requested.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, corrective notice can be 
provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
Veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Ask the Veteran to provide the dates 
of treatment and the name of the 
facilities where he was treated for his 
ears at Fort Carson, Colorado and Fort 
Benning, Georgia.  If sufficient 
information is provided, an attempt to 
obtain those service clinical records 
should be made through official sources.

3.  Contact the Veteran and request that 
he furnish the names, addresses, and dates 
of treatment from all medical providers 
who have treated him for bilateral hearing 
loss since his discharge from service, to 
specifically include Atlantic Steel in 
Atlanta, GA.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran which are not 
already contained in the claims file.  

4.  Contact the Veteran and ask him 
whether he received Social Security 
Administration disability benefits 
(claimed in 1996) because of his hearing 
loss.  If so, the SSA records should be 
requested.

5.  Schedule the Veteran for an audiology 
examination to determine the nature of his 
current hearing loss and to obtain an 
opinion as to the likelihood that such 
hearing loss is related to noise exposure 
in service.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Following review of the 
claims file and examination of the 
Veteran, the examiner should indicate 
whether it is more likely, less likely, or 
at least as likely as not (50 percent 
probability) that the current bilateral 
hearing loss is related to the Veteran's 
active military service, to include noise 
exposure therein.  The examiner must 
provide a rationale for all opinions 
expressed.  

6.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


